STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0640

VERSUS

CLARENCE SNEEZE AUGUST 12, 2022

In Re: Clarence Sneeze, applying for supervisory writs, 32nd
Judicial District Court, Parish of Terrebonne, No.
623,506.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED. The record reflects that the district court
amended relator’s sentences, imposed a separate term of
imprisonment at hard labor on each count, and expressly directed
that all three sentences be served consecutively. Therefore,
the district court did not err by denying relator’s motion to
correct an illegal sentence.

VGW

COURT OF APPEAL, FIRST CIRCUIT

Asal)

DEPUTY CLERK OF COURT
FOR THE COURT